DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response for Election/Restrictions
Applicant’s election without traverse of Species 2 (Figures 6-7) in the reply filed on 6/6/2022 is acknowledged. Applicant states that claims 1-20 read on the elected invention. 
Election was made without traverse in the reply filed on 6/6/2022.
The examiner notes that claims 1-9 are directed towards Species 1 (Figures 2A-2B) and not Species 2 (Figures 6-7). Claim 1 discloses “the at least one needle in fluid communication with a fluid conduit extending along the one of the first or second jaw members, the fluid conduit configured to couple to a source of contrast agent to enable selective delivery of the contrast agent through the at least one needle”. The fluid conduit is only disclosed in Species 1 (Figures 2A-2B) which is indicated by reference number 134 and described in Paragraph 0027 of applicant’s publication. Species 2 (Figures 6-7) includes a channel indicated by reference number 312 but not a fluid conduit especially the needle being in fluid communication with the fluid conduit and the fluid conduit configured to couple to a source of contrast agent to enable selective delivery of the contrast agent through the at least one needle as claimed. Paragraph 0033 of applicant’s publication clearly discloses “needle 314 defines a fluid conduit therethrough configured to receive and deliver the contrast agent therethrough”. Therefore, if the needle in Species 2 defines a fluid conduit therethrough as disclosed in Paragraph 0033 of applicant’s publication, then the needle in Species 2 cannot be in fluid communication with the fluid conduit as claimed since it appears that the needle and the fluid conduit are two different structural elements in claim 1 while the needle and the fluid conduit are part of the same structural element in Species 2. The needle cannot be in fluid communication with itself since that does not make sense Therefore, the entirety of the scope of claim 1 is only consistent with Species 1 and not Species 2.
Therefore, claims 10-20 will be examined and claims 1-9 will be withdrawn by the examiner from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Voegele (US Pub No. 2008/0114381) in view of McClurken (US Pub No. 2003/0216733).
Regarding claim 10, Voegele discloses (Figures 2a-2d) a forceps (75), comprising: a shaft (81) having proximal and distal ends; an end effector assembly (80) coupled to the distal end of the shaft (Figures 2a-2d) and including a first jaw member (82) and a second jaw member (83), the second jaw member movable relative to the first jaw member between a spaced-apart position and an approximated position for grasping tissue therebetween (Paragraph 0090), the first jaw member including at least one needle (70) movable relative to the first and second jaw members (Figures 2a-2d) (Paragraphs 0090-0094), the at least one needle in fluid communication with a source of contrast agent (100) (Paragraph 0084) [Paragraph 0084 discloses that the adhesive 100 that is injected out of the needle 70 can include an additive being an image enhancing agent or a contrast agent] to enable selective delivery of the contrast agent through the at least one needle into predetermined portions of tissue bound by the first and second jaw members when the first and second jaw members are disposed in the approximated position (clearly shown in Figures 2a-2d) (Paragraphs 0090-0094).
Voegele fails to disclose a handle and the proximal end of the shaft coupled to the handle.
McClurken, in the analogous art of surgical forceps, teaches (Figure 1) a handle (22) and a shaft (12) and the proximal end of the shaft coupled to the handle (clearly shown in Figure 1) (Paragraph 0079). Since it would appear that Voegele would disclose a handle coupled to the proximal end of the shaft in order to have a user to operate the surgical device but does not explicitly disclose a handle, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Voegele to have included a handle coupled to the proximal end of the shaft as taught by McClurken, in order to facilitate operation of the device during a surgical procedure (McClurken, Paragraph 0079). 
Regarding claim 11, Voegele modified by McClurken discloses the invention above, Voegele further discloses wherein the first jaw member defines a channel (84) therein that supports the at least one needle (clearly shown in Figures 2a-2d).
Regarding claim 12, Voegele modified by McClurken discloses the invention above, Voegele further discloses wherein the at least one needle is movable through the channel between a first position (Figure 2d) in which the at least one needle is retracted within the channel and a second position (Figure 2a) in which the at least one needle is deployed from the channel (Paragraphs 0090-0094).
Regarding claim 14, Voegele modified by McClurken discloses the invention above, Voegele further discloses wherein the at least one needle extends to a tip configured to deliver the contrast agent therethrough (Figure 2a) (Paragraphs 0090-0094).

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Voegele (US Pub No. 2008/0114381) in view of Jinno (US Pub No. 2011/0245844).

Regarding claims 15 and 16, Voegele discloses (Figures 2a-2d) a forceps (75), comprising: a shaft (81) having proximal and distal ends; an end effector assembly (80) coupled to the distal end of the shaft (Figures 2a-2d) and including a first jaw member (82) and a second jaw member (83), the second jaw member movable relative to the first jaw member between a spaced-apart position and an approximated position for grasping tissue therebetween (Paragraph 0090), the first jaw member including at least one needle (70) movable relative to the first and second jaw members (Figures 2a-2d) (Paragraphs 0090-0094), the at least one needle in fluid communication with a source of contrast agent (100) (Paragraph 0084) [Paragraph 0084 discloses that the adhesive 100 that is injected out of the needle 70 can include an additive being an image enhancing agent or a contrast agent] to enable selective delivery of the contrast agent through the at least one needle into predetermined portions of tissue bound by the first and second jaw members when the first and second jaw members are disposed in the approximated position (clearly shown in Figures 2a-2d) (Paragraphs 0090-0094).
Voegele fails to disclose a robotic arm and the forceps coupled to the robotic arm.
Jinno, in the analogous art of surgical forceps, teaches (Figure 1) a medical robot system (10) that includes a robotic arm (24a) coupled to forceps (12a) (clearly shown in Figure 1) (Paragraphs 0042-0043). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Voegele to have included a robotic arm and the forceps coupled to the robotic arm as taught by Jinno, in order to facilitate operation of the device during a surgical procedure and also, to have the surgical procedure to be carried out remotely (Jinno, Paragraphs 0042-0043). 
Regarding claim 17, Voegele modified by Jinno discloses the invention above, Voegele further discloses wherein the first jaw member defines a channel (84) therein that supports the at least one needle (clearly shown in Figures 2a-2d).
Regarding claim 18, Voegele modified by Jinno discloses the invention above, Voegele further discloses wherein the at least one needle is movable through the channel between a first position (Figure 2d) in which the at least one needle is retracted within the channel and a second position (Figure 2a) in which the at least one needle is deployed from the channel (Paragraphs 0090-0094).
Regarding claim 20, Voegele modified by Jinno discloses the invention above, Voegele further discloses wherein the at least one needle extends to a tip configured to deliver the contrast agent therethrough (Figure 2a) (Paragraphs 0090-0094).

Allowable Subject Matter
Claims 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771